DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claims recite a peptide and Aphanothece sacrum exopolysaccharide extract. These peptides and extracts are considered the judicial exceptions because they are all the same components that are naturally found within the microbe, animal or plant form which they come and thus the closest counterparts are the same compounds or peptide that are present in the microbe, plant or animal.
The claims recite the naturally occurring components found within plants and microbes. Plant and microbial extracts are made by partitioning the starting plant/microbial material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus 
The additional elements that further limit the amount of sulfate groups (claims 3-4), carboxyl groups (claims 5-7), or limit the extract to contain muramic acid (claim 8), sulfonated muramic acid (claim 9), 7 or 10 different monosaccharide moieties (claim 10-11) are all naturally found within the exopolysaccharide as evidence by the applicant (see detailed description, page 2) and only appear to limit the modification that one may be able to impart on the chemical structure of the exopolysaccharide itself, but has not supplied evidence that the applicants have indeed made any structural or functional modifications to the judicial exception themselves. 
The additional elements where the composition comprises 0.1%-30% of the exopolysaccharide (claim 12), at least 2 amino acids (claim 13), the compound having a claim 14), where the peptide is present in the amount 0.001%-10% by weight (claim 15) or where the peptides are limited and selected from (claims 16-18) are all limitations that would limit the amount, weight, length, or specific judicial exception going into the composition, none of which would integrate the exceptions into a practical application.
This judicial exception is not integrated into a practical application because such integration of a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because although admixing a naturally occurring extract with a peptide is considered to be an additional element it is still well-understood conventional and routine in the art to mix extracts and peptides together to form skin care products as evidence by the following documents: Ligang (CN107260626A), Valerie (US20180344623A1), Annalisa (US20180303749A1), Osorio (US20170296458A1), and Devie (US20160213599A1).
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ligang (CN107260626A).
Ligang’s general disclosure is to a composition with long-acting moisturizing effect (see abstract). 
Regarding claim 1, 13, 15, and 19 pertaining to a composition comprising a peptide and Aphanothece sacrum exopolysaccharide extract, Ligang discloses a composition characterized by being 1-3 parts plant polysaccharide mixture and 0.1-1.0 part amino acid mixture that would have long-acting moisturizing effect. (see abstract) and discloses the use of Aphanothece Sacrum Polysaccharide (Cosmetic Ingredient List No. 06401) which is sold under the trade name 
The peptide is also more than 2 amino acids in length and Lignang discloses where the amino acids are 0.1-1.0 parts of the mixture (see abstract).
Lingang also discloses where volunteers apply the sample and had an increased moisture content than their initial value (see 0045). This would inherently beautify the skin through the application of the composition, as claimed in the instant invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doi (Topical treatment with sacran, a sulfated polysaccharide from Aphanothece sacrum, improves corneocyte-derived parameters, Journal of Dermatology 2017; 44:1360-1367) and Schagen . 
Doi’s general disclosure is a report on Sacran, a polysaccharide isolated from Aphanothece sacrum and its benefits in skin care (see abstract).
Regarding claim 1, pertaining to the skin care composition comprising Aphanothece sacrum exopolysaccharide extract, Doi teaches the Sacran being extracted form A. sacrum alga and purified (see Methods, page 2) (see abstract) and where sacran is a polysaccharide that can significantly reduce corneocyte thick abrasions, improve maturation of corneocytes and suppress inflammation in the epidermis (see Results, Page 3 )and it would be clear to one skilled in the art that Sacran is an exopolysaccharide of Aphanothece sacrum.  
Regarding claims 2-11, pertaining to the exopolysaccharide comprising molecular weight of about 15 million Daltons to about 25 million Daltons and certain percentages of sulfate groups and carboxyl groups, and comprising muramic acid residue or sulfonated muramic acid residues, and 7-10 different monosacchride moieties, Doi teaches Sacran being 16-29 MDa (million Daltons) in size and being composed of 11 kinds of monosaccharides containing sulfate and carboxylic acid groups (see Introdcution, page 1, 2nd paragraph) and the applicant also discloses that “The exopolysaccharide of the extract is an anionic polysaccharide, with about 11 weight percent ("wt%") of sulfate groups and about 12 wt% of carboxyl groups per sugar chain. It is reported that the exopolysaccharide of the extract has more than ten types of monosaccharides contained therein including, but not limited, glucose, galactose, xylose, and fucose moieties. Sulfated muramic acid is a unique monosaccharide contained in the exopolysaccharide of the extract” (see detailed description of the invention, page 2) so the 
Regarding claim 12, pertaining to the skin care composition comprising about 0.1% to 30% Aphanothece sacrum exopolysaccharide, Doi teaches the serum containing 0.04% Sacran which if rounded up would be 0.1% and the claim recites that the composition comprises about 0.1%-30%. 
Doi does not specifically teach the composition containing a peptide in claim 1 (and hence further depending claims) or the peptides specified in claims 16-18.
Schagen’s general disclosure is a report on topical peptides and the uses of the peptides as anti-aging agents in cosmetics (see abstract). 
Regarding claim 1, 13, 16-18 pertaining to the composition comprising a peptide, Schagen discloses a list of topically used peptides (see page 2, table 1) and discloses that topical cosmeceutical peptides can be classified as signal peptides, carrier peptides, neurotransmitter inhibitor peptides, and enzyme inhibitor peptides and that the molecular weight of peptides should be less than 500 Da, otherwise the peptide would not be able to pass the barrier and finally teaches where synthetically created peptides consist of amino acid chains which can be modified for increased skin penetration, receptor binding, stability, or solubility. (see Introduction, 2n paragraph).
 In Table 1 on page 2, Schagen teaches matricin peptides: Acetyl tetrapeptide-5, Acetyl tetrapeptide-9, Acetyl tetrapeptide-11, Tetrapeptide PKEK, Tetrapeptide-21, Hexapeptide, Hexapeptide-11, Palmitoyl pentapeptide-4, Palmitoyltripeptide-3/5, Palmitoyl tetrapeptide-7, 
Regarding claim 14, pertaining to the size of the peptide, Schagen also teaches the molecular weights of KTTKS as being 563.64 Da (see page 5, Palmitoyl Pentapeptide-4). 
Regarding claim 15, pertaining to the amount of peptide being present in the composition, Schagen teaches palmitoyl pentapeptide being used in the concentration of 0.005% and being effective for decrease in fold depth, fold thickness and skin rigidity (see page 4 and 5 bottom and top of pages). 
Regarding claim 19, pertaining to a method of beautifying skin by applying a skin care composition to a target portion of the skin in need of treatment, both Doi and Schagen report where either the Aphanothece sacrum extract being used by nine volunteers topically applying the serum (see page 2, Human volunteer test, Doi) or where the peptides have been applied to the faces of 93 subjects (see page 5, 3rd paragraph, Schagen) in clinical settings and both reported reports of skin enhancement. This would inherently beautify the skin through the application of the composition, as claimed in the instant invention.
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to combine the inflammatory reducing, corneocyte enhancing, Aphanothece sacrum extract taught by Doi with the peptides taught by Schagen because the peptides are known for anti-aging properties and this would create a more improved skin care product. 

There would have been little experimentation needed in combining the extract and peptide and arriving at the instant invention because the peptide and extract are both clearly characterized and described in the art for their skin improving qualities. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB A BOECKELMAN             Examiner, Art Unit 1655      


/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655